Citation Nr: 1017002	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  04-02 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a debt of $7,464.00 was properly created.

(The issue of service connection for Diabetes Mellitus is the 
subject of a separate VA decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McBrine, Counsel




INTRODUCTION

The Veteran served on active duty from January 1968 to March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(COWC) in St. Petersburg, Florida, that denied the Veteran's 
claim regarding the validity of this debt.  The Veteran was 
scheduled for a hearing before the Board in April 2010, but 
failed to report for that hearing.  The Board also points out 
that a waiver request for this debt was denied by the COWC in 
August 2002; however, as the Veteran has not appealed that 
waiver denial, the only issue in appellate status at this 
point is the question of validity of this debt.


FINDINGS OF FACT

1.  The veteran was granted a nonservice connected pension by 
an April 2001 rating decision, and was informed at that time 
that this pension was income dependent, and that he should 
inform VA should his income change.

2.  The veteran was in receipt of unreported VA Chapter 31 
payments in 2001 and 2002.

3.  There is no provision for exclusion of Chapter 31 
benefits from countable income, for the purpose of 
calculation of pension benefits.

4.  Increasing the veteran's income for this time period 
resulted in a reduction of VA nonservice connected pension 
amounts, in the amount of $7,464.00.

5.  The charged indebtedness in the amount of $7,464.00, was 
validly created.

6.  The veteran is liable for the overpayment debt.


CONCLUSION OF LAW

The debt of $7,464.00 was validly created.  38 U.S.C.A. § 
1521(a); 38 C.F.R. §§ 3.3(a)(3), 3.271, 3.272 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009), imposes obligations on VA in terms of its 
duties to notify and assist claimants.  But this waiver claim 
involves Chapter 53 of Title 38 of the Unites States Code, 
and therefore the duty to notify and assist provisions of the 
VCAA do not apply.  Lueras v. Principi, 18 Vet. App. 435 
(2004); Barger v. Principi, 16 Vet. App. 132, 138 (2002); see 
also 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009). 
Additionally, the statute at issue in this appeal is not 
found in Chapter 51.  Thus, because the law as mandated by 
statute, and not the evidence, is dispositive of this 
particular claim, the VCAA is inapplicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002).

The essential facts in this case are not in dispute.  An 
April 2001 rating decision granted the Veteran entitlement to 
a nonservice connected pension.  At that time, the Veteran 
was informed that a pension award was the greater benefit 
than his 30 percent disability compensation award.  Later 
income information indicated that the Veteran received VA 
Chapter 31 payments in 2001 and 2002, with the last payment 
being made in November 2002.  Based on this additional income 
received, the Veteran's pension was reduced for the period 
from December 1, 2002, to November 30, 2003, which created an 
overpayment of $6,757.00.  However, due to a processing 
error, a one time payment of $707.00 was issued in January 
2005, resulting in a total overpayment of $7,464.00.

The Veteran claims that this debt is not valid, as stated in 
a November 2004 letter, because he did not receive any 
subsistence allowance during this period.  He has further 
indicated that he had no idea that his Chapter 31 benefits 
would go against his pension. The appellant also contends 
that the VA should have known he was in receipt of pension 
benefits and Chapter 31 benefits at the same time, and the 
fact that an overpayment was created because the RO did not 
initially consider the Veteran's Chapter 31 benefits as part 
of his income, and not because of the Veteran's actions, 
invalidates this debt.

Pursuant to 38 U.S.C.A. § 1521(a), pension is payable to a 
Veteran of a period of war who is permanently and totally 
disabled from nonservice-connected disability not the result 
of his or her own willful misconduct.  Basic entitlement 
exists if, among other things, such Veteran's income is not 
in excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3(a)(3) (2009).

Payments of VA nonservice-connected pension benefits are made 
at a specified annual maximum rate, reduced on a dollar-for- 
dollar basis by annualized countable family income.  38 
U.S.C.A. §§ 1503, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23 
(2009).  Payments of any kind, from any source, shall be 
counted as income during the 12-month annualization period in 
which received, unless specifically excluded. 38 C.F.R. §§ 
3.271, 3.272 (2009).  38 C.F.R. § 3.272 contains a very 
limited list of exceptions to this rule, and Chapter 31 
benefits are not listed as such an exception.

Reviewing the evidence of record, the Board finds that the 
debt is valid.  Although the Veteran has claimed he did not 
receive Chapter 31 payments during this time, the RO produced 
payment verification information clearly indicating that the 
Veteran was paid Chapter 31 benefits during this period.  As 
Chapter 31 payments are not excluded from income for pension 
purposes, they must be counted as income, and the Board 
therefore finds that the overpayment created due to 
previously unreported Chapter 31 payments is valid.

The Board is sympathetic to the Veteran's situation.  
However, the VA had notified him that his pension award was 
income-dependent and that he was required to notify the VA 
immediately if income was received from any source not 
previously identified.  See Pension Award Letter dated April 
30, 2001.  Under these circumstances, the Board concludes 
that there is no interpretation of the facts of this case 
which will support a legal basis for favorable action with 
regard to his claim.  Accordingly, the overpayment of 
$7,464.00 was properly created.  In light of the evidence, 
the application of the principle of reasonable doubt is not 
appropriate in this case.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.


ORDER

The Veteran's debt in the amount of $7,464.00 is valid.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


